t c memo united_states tax_court daniel r allemeier jr petitioner v commissioner of internal revenue respondent docket no filed date daniel r allemeier jr pro_se hans f famularo and loren b mark for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy- 1all monetary amounts have been rounded to the nearest dollar related penalty after concessions the issues for decision are whether petitioner may deduct expenses_incurred to earn a master’s degree in business administration mba we hold that he may deduct education-related but not parking expenses whether petitioner substantiated dollar_figure in tax preparation fees and dollar_figure in non-educational unreimbursed employee business_expenses we hold that he did not whether petitioner is liable for the section accuracy-related_penalty for we hold that he is not findings_of_fact the parties have stipulated some facts the stipulation of facts and the accompanying exhibits are incorporated by this reference and are so found petitioner resided in pacific grove california at the time he filed his petition 2petitioner conceded dollar_figure of dollar_figure that he claimed as education business_expenses on form 2016-ez unreimbursed employee business_expenses petitioner also conceded a dollar_figure state_income_tax refund that he did not report on his return for sec_111 respondent conceded the balance of the state_income_tax refund determined in the deficiency_notice 3all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 4petitioner has lived in las vegas nev since date he telecommutes to work petitioner has been a selane products inc selane products employee since selane products is an orthodontic and pediatric laboratory that specializes in making removable orthodontic appliances it employed about people at the time of trial and is located in chatsworth california when selane products hired petitioner it needed salespeople with expertise to sell a newly manufactured mouth guard petitioner with his educational background in sports medicine was an ideal fit initially petitioner was hired part-time as a salesperson to sell a single product a protective mouthguard his job titles at the time were sports medicine consultant and director of intact mouthguards the following year in petitioner graduated from wingate university with a bachelor’s degree in sports medicine and began to work for selane products full-time petitioner’s responsibilities ranged from making sales calls by phone and managing small budgets to working directly with dentists and athletic trainers to educate them on the importance of properly fitted mouth guards 5selane products is composed of four divisions first the space maintainers laboratory fabricates custom dental appliances second the smile foundation provides doctors educational and marketing opportunities third second opinion provides diagnostic services fourth success essentials supplies the dentistry products by all accounts petitioner excelled in his duties at selane products and in a few years he became a leading salesman for the company dr rob veis dr veis chief_executive_officer of selane products and petitioner’s boss testified that petitioner had incredible potential was a quick learner and had excellent business skills as a promising young employee petitioner was rewarded with additional responsibilities while originally hired to sell a single product petitioner’s duties expanded to encompass other dentistry products and services of selane products for instance petitioner was tasked with designing marketing strategies to sell company products organizing informational seminars and traveling extensively to meet new staff set up seminars and promote selane products in talks he delivered at dentistry- related conventions petitioner performed these duties before obtaining a graduate degree petitioner decided to pursue an mba about years into his employment with selane products dr veis7 told petitioner that pursuing the mba would speed his advancement within the company and enhance his business skills selane products however had a 6selane products did not reimburse petitioner for any of the expenses he incurred 7in date dr veis wrote a letter stating in effect that selane products had encouraged petitioner to pursue the mba because it would increase his ability to continue with the company strict policy of not reimbursing employees for education costs or other business_expenses nor did selane products require petitioner to obtain the mba petitioner decided to pay for the mba personally and in he commenced studies at pepperdine university he finished the degree in late the year at issue his mba concentration was in business management and his courses included accounting for managers statistics managerial finance marketing management quantitative methods negotiation and conflict resolution organizational theory and management and business strategy shortly after petitioner enrolled in but before he completed the mba program he was promoted to several new positions at selane products petitioner was promoted to marketing manager managing director of the appliance therapy practitioners association head of the smile foundation practice development consultant and project development consultant in these new capacities petitioner’s duties expanded and included analyzing financial reports designing action plans for sales and evaluating the effectiveness of marketing campaigns 8an employee profile from selane products summarizes petitioner’s work history as follows from petitioner worked in the marketing department in the position of intact sales from petitioner worked in the marketing department in the position of sales marketing and from through petitioner worked in the sales continued petitioner performed many of these same functions before he earned his mba petitioner remained a full-time_employee of selane products while in the mba program petitioner deducted his mba-related expenses on his schedule a itemized_deductions on form 2016-ez unreimbursed employee business_expenses which he timely filed along with his electronic federal_income_tax return for petitioner also incurred substantial business_expenses traveling for selane products that he deducted on his schedule a specifically petitioner deducted dollar_figure of tuition expenses and dollar_figure of parking fees associated with his education in addition petitioner deducted business-related expenses of dollar_figure in vehicle expenses dollar_figure in travel_expenses and dollar_figure in meal expenses petitioner also deducted dollar_figure of tax preparation fees on his schedule a respondent disallowed petitioner’s deductions and mailed him a deficiency_notice on date in the notice respondent determined a dollar_figure deficiency and dollar_figure accuracy- related penalty under sec_6662 for petitioner filed a timely petition continued management department in the position of sales marketing 9see infra note opinion respondent disallowed the claimed employee business_expenses and determined that petitioner was liable for an accuracy-related_penalty petitioner asserts that he may deduct mba-related expenses and other non-education business_expenses and that he is not liable for the penalty because he acted with reasonable_cause and in good_faith in taking the deductions we address each issue in turn we begin with the burden_of_proof a burden_of_proof at trial the court found and petitioner conceded that petitioner failed to comply with reasonable requests by respondent for witnesses information documents meetings and interviewsdollar_figure see snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 accordingly sec_7491 does not shift the burden_of_proof to respondent and petitioner bears the burden to 10this burden may shift to the commissioner to disprove entitlement to a claimed deduction if the taxpayer introduces credible_evidence complete with the necessary substantiation and documentation sufficient to fulfill the sec_7491 requirements see snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 we held at trial that petitioner did not meet his sec_7491 obligations because he missed several meetings with respondent and failed to respond to several inquiries prove by a preponderance_of_the_evidence that he qualified for the claimed deductionsdollar_figure b whether petitioner may deduct his mba educational expenses we first determine whether petitioner’s mba-related expenses qualify as deductible business_expenses a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 educational expenses specifically are deductible if the education maintains or improves skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the individual’s employer sec_1 a and income_tax regs no deduction is allowed however if the taxpayer’s expense is for education that enables him or her to meet the minimum educational requirements for qualification in his or her employment or if the education leads to qualifying the taxpayer for a new trade_or_business sec_1_162-5 and income_tax regs 11the commissioner’s determinations in a deficiency_notice are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to the claimed deductions 503_us_79 292_us_435 because the parties agree that the mba improved petitioner’s skills we focus on whether the mba met the minimum education requirement of selane products or qualified petitioner for a new trade_or_business in other words petitioner’s mba-related expenses are not deductible if the mba was a condition_precedent to his employment nor are the expenses deductible if the mba qualified petitioner for a new trade_or_business regardless of his intent to enter a new trade_or_business and regardless of whether his duties significantly changed after he obtained the mba 78_tc_550 56_tc_1357 55_tc_581 schwerm v commissioner tcmemo_1986_16 sec_1_162-5 income_tax regs whether the mba met minimum education requirements of selane products determining whether an employee meets the minimum education requirement typically means that an employee must have a particular degree before being hired or obtain the degree within a certain period after being hired see sec_1_162-5 examples and income_tax regs here respondent argues that selane products had a minimum education requirement not for petitioner to begin employment but for petitioner to be promoted after he was hired and that requirement was for petitioner to obtain an mba we disagree we first note that the parties both stipulated on the record that selane products did not expressly require that petitioner obtain an mba to continue employment with selane productsdollar_figure we must determine therefore whether selane products conditioned promotions rather than employment generally on petitioner beginning the mba program petitioner’s boss at selane products strongly encouraged him to obtain the mba petitioner’s boss also speculated that petitioner might advance faster within selane products with the mba the record does not support respondent’s contention however that petitioner’s promotions were contingent on his beginning the mba program encouraging petitioner to obtain the mba and speculating that he might advance faster with the mba is not tantamount to a requirement that petitioner obtain the mba moreover we decline to find that a minimum education requirement existed merely because petitioner’s promotions happened to coincide with his enrollment in the mba program we find no evidence in the record that petitioner was required to begin the mba program to receive the promotions at issue nor do we discern that a requirement existed on the fact sec_12inexplicably while a letter in evidence emphatically states that daniel r allemeier jr is in fact required to earn a graduate degree in order to maintain employment with selane products inc the parties stipulated an mba did not meet an express requirement of selane products as a condition to petitioner’s retention with selane products and circumstances particularly where petitioner was promoted before he completed the mba program we hold therefore that neither petitioner’s enrollment in the mba program nor his completion of the program met a minimum education requirement of selane products the more difficult question rather is whether the mba qualified petitioner for a new trade_or_business whether the mba qualified petitioner for a new trade_or_business we must next determine whether petitioner’s mba qualified him to perform a trade_or_business that he was unqualified to perform before he earned the mba whether an education qualifies a taxpayer for a new trade_or_business depends upon the tasks and activities he or she was qualified to perform before the education and those that he or she was qualified to perform afterwards see 62_tc_270 52_tc_1106 affd per curiam 443_f2d_29 9th cir the court has repeatedly disallowed education expenses where the education qualifies the taxpayer to perform significantly different tasks and activities 73_tc_723 citing 70_tc_1067 affd without published opinion 607_f2d_995 2d cir glenn v commissioner supra the relevant inquiry is whether the taxpayer is objectively qualified in a new trade_or_business see 78_tc_550 glenn v commissioner supra 54_tc_398 sec_1_162-5 income_tax regs respondent claims that petitioner’s evolving duties and promotions after he enrolled in the mba program demonstrate that petitioner was qualified for and indeed entered a new trade_or_business at selane products once he began the mba program respondent argues that petitioner’s trade_or_business before the mba was principally sales related and involved only limited managerial and financial duties but that once petitioner began the mba program he advanced to numerous other jobs and was given advanced managerial marketing and financial duties all of which were significantly different from the duties he performed before enrolling in sum respondent argues that the mba qualified petitioner for the specific new trade_or_business of advanced marketing and finance management petitioner disagrees and argues that the mba enhanced and maintained skills he already used in his job but did not qualify him for a new trade_or_business or for any particular promotions petitioner argues that the mba merely capitalized on his abilities that he had before beginning the program giving him a better understanding of financials costs analyses marketing and advertising after careful consideration we agree with petitioner petitioner was hired by selane products for his experience in sports medicine and he was hired at first to sell a sports- related product petitioner excelled in his duties and was rewarded with increased responsibility including management marketing and finance-related tasks the record establishes that he performed these myriad tasks before he enrolled in the mba program once he enrolled but before he finished the mba program he was promoted to new positions involving more complex tasks but still involving the same marketing finance and management duties simply acquiring new titles or abilities does not necessarily constitute the entry into a new trade_or_business see glenn v commissioner supra the commonsense approach rather requires that a comparison be made between the types of activities that the taxpayer was qualified to perform before acquiring a particular title or degree with those that he or she was qualified to perform afterwards 71_tc_568 65_tc_1014 glenn v commissioner supra weiszmann v commissioner supra pincite if the activities are significantly different then the educational expenses are disallowable glenn v commissioner supra this is an objective test 70_tc_1067 60_tc_814 see sec_1_162-5 income_tax regs petitioner’s business after enrolling in the mba program did not significantly change after completing the mba program petitioner established with testimony that his business involved the same general activities that he performed before enrolling in the program activities involving sales marketing and management while petitioner was awarded with new positions and titles after he enrolled in the program and while the mba may have sped his advancement within selane products the basic nature of his duties did not significantly change the mba rather improved preexisting skills that petitioner used before enrolling in the mba program we also distinguish our facts from cases involving taxpayers embarking on a course of study that qualified them for a professional certification or license courts considering those factors have often found that the education expenses were not deductible even where the taxpayer performed many of the same activities before the education for instance the court denied taxpayers’ deduction for law school expenses on four occasions because law was a field of study that led the taxpayers to qualify for the new trade_or_business of being an attorney see 56_tc_1357 weiler v commissioner supra weiszmann v commissioner supra pincite- galligan v commissioner tcmemo_2002_150 affd 61_fedappx_314 8th cir dollar_figure petitioner’s mba was not a course of study leading him to qualify for a professional certification or license we find two cases particularly instructive on one occasion our court considered whether an mba degree qualified a taxpayer for a new trade_or_business see blair v commissioner tcmemo_1980_488 in that case the taxpayer was employed as a personnel manager while taking courses toward an mba we found that the taxpayer was entitled to deduct tuition expenses because the courses improved the taxpayer’s job skills and did not qualify the taxpayer for a new trade or businessdollar_figure id 13courts have found similarly where the course of study led taxpayers to qualify for professional certifications for instance the court has found that a licensed public accountant is in a different trade_or_business from a certified_public_accountant see 62_tc_270 the court has also found that a pharmacist intern is in a different trade_or_business from a registered pharmacist even where they each perform many of the same tasks and activities see antzoulatos v commissioner tcmemo_1975_327 14we denied deductions for mba expenses in two other cases on the basis that the taxpayer had not already been established in a trade_or_business see 90_tc_460 affd 869_f2d_1491 6th cir schneider v commissioner tcmemo_1983_753 cf sherman v commissioner tcmemo_1977_301 this is distinguishable from our case where petitioner had worked for selane products prior to and throughout the mba program in addition our facts are distinguishable from a case in which we denied mba expense deductions where the taxpayer’s duties were technical before enrolling in the mba program and managerial afterwards see mcilvoy v commissioner tcmemo_1979_248 see also hudgens v commissioner tcmemo_1997_33 managing assets in a_trust company differs significantly from researching tax issues and preparing tax returns for an continued similarly in another case before our court we held that a taxpayer was allowed to deduct the educational expenses associated with a master of science degree in administration where the studies provided the taxpayer with a broad general background in management and business administration activities that were already components of the taxpayer’s work activities see beatty v commissioner tcmemo_1980_196 as in blair and beatty petitioner’s mba courses provided him with a general background to perform tasks and activities that he had performed previously at selane products we also decline to find as an objective matter that the mba qualified petitioner in a new trade_or_business where petitioner had substantial work experience directly related to his mba coursework see 78_tc_550 glenn v commissioner supra pincite 54_tc_398 sec_1_162-5 income_tax regs the mba qualified petitioner to perform the same general duties he performed before enrolling in the mba program accordingly we find that petitioner’s mba did not meet a minimum education requirement of selane products nor do we find that the mba qualified petitioner to perform a new trade or continued accounting firm business petitioner therefore may deduct the amount of mba tuition expenses that he substantiateddollar_figure c whether petitioner adequately substantiated tax preparation fees and unreimbursed employee business_expenses we next address whether petitioner may deduct non-education expenses and tax preparation fees taxpayers do not have an inherent right to take deductions deductions are a matter of legislative grace and taxpayers must establish their right to take them 308_us_488 292_us_435 taxpayers must substantiate any deductions and bear the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition to the substantiation requirements for ordinary and necessary business_expenses taxpayers are subject_to more stringent substantiation requirements for certain expenses see sec_162 sec_274 for instance taxpayers must strictly substantiate the nature and amount of the meal travel and vehicle expenses see sec_274 for these expenses a taxpayer must maintain adequate_records or produce sufficient evidence to corroborate his or her statements to substantiate the 15our finding pertains only to dollar_figure in tuition-related expenses and not dollar_figure in parking fees petitioner associates with his education which he failed to substantiate petitioner originally deducted dollar_figure in tuition expenses which respondent later reduced to dollar_figure without objection amount time and place and business_purpose of the expense as well as the business relationship to the taxpayer of the persons involved in the claimed expenses id flush language adequate_records require the taxpayer to maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date a record must generally be written contemporaneously with the expenditure sec_1_274-5t temporary income_tax regs supra against this background we now analyze whether petitioner satisfied substantiation requirements for his claimed deductions overall petitioner claimed dollar_figure in business_expenses of which he conceded dollar_figure of the remaining dollar_figure dollar_figure was attributable to the tuition expenses that petitioner substantiated for which we granted a deduction the remaining amounts are dollar_figure in miscellaneous business_expenses dollar_figure in tax preparation fees dollar_figure in vehicle expenses dollar_figure in travel_expenses and dollar_figure in meal expenses petitioner contends that he lost records supporting expense deductions for the tax preparation fees and miscellaneous business_expenses he has failed to reconstruct adequately those records or otherwise corroborate those items these expenses are therefore unsubstantiated and disalloweddollar_figure see sec_162 sec_212 hradesky v commissioner supra pincite as for the meal travel and vehicle expenses that require strict substantiation respondent contends that petitioner failed to substantiate strictly dollar_figure in travel_expenses and dollar_figure in meal expenses respondent argues that while petitioner documented his payment of some of the amounts charged he substantiated neither the business_purpose of the expenses nor the business relationship to him of any persons entertained we agree that petitioner has not strictly substantiated these expenses petitioner frequently traveled on business and incurred meal and travel_expenses which his employer did not reimbursedollar_figure yet petitioner substantiated only the time and amount of certain of these expenses and of those amounts he did not adequately establish the business relationship between the expenses and his business for selane products see sec_274 flush language petitioner substantiated certain expenses with credit card receipts and a personal calendar while some of those expenses coincided with business functions petitioner did not explain the 16petitioner gave us no basis to apply the cohan_rule to estimate his expenses see 39_f2d_540 2d cir 17petitioner incurred the vehicle expenses for travel between two selane products buildings business relationship between the charges and the trade_or_business of selane productsdollar_figure for example petitioner’s credit card statement listed a charge for tavern on the green on november which coincided with a calendar notation for greater new york dental meeting we do not know with whom petitioner dined whether the dinner had a business_purpose or the nature of the relationship if any between the person entertained and petitioner’s work for selane products petitioner’s credit card statement also listed a charge for monterey plaza hotel on october which coincided with a calendar notation for monterey meeting we are left to speculate as to the nature and business_purpose of the monterey plaza charge for these charges petitioner was subject_to stricter substantiation requirements than for his general business_expenses we find that petitioner has failed to satisfy those requirements accordingly we sustain respondent’s determinations regarding petitioner’s unreimbursed business_expenses 18credit card receipts reflect that petitioner paid dollar_figure dollar_figure and dollar_figure for a hotel rental car and airline fare which coincided with a business convention petitioner similarly substantiated that he paid dollar_figure and dollar_figure in restaurant charges during another business convention d whether petitioner is liable for accuracy-related_penalties under sec_6662 respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 with respect to the underpayment attributable to petitioner’s claimed business_expenses we disagree respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs we do not find petitioner liable for a penalty on the underpayment attributable to the business_expenses petitioner prevailed on the tuition expenses he substantiated as for the remaining expenses petitioner established at trial that he incurred substantial business_expenses for which he was not reimbursed were it not for a loss of records in moves petitioner made in the years leading up to trial we believe that petitioner could have substantiated many of the deductions moreover petitioner contemporaneously recorded the time and amount of several business_expenses though the records were insufficient to meet the strict substantiation requirements we find that he acted with reasonable_cause and in good_faith in taking the deductions sec_162 sec_274 accordingly we decline to impose a penalty upon petitioner in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
